Two points of error are stressed in this appeal: First, that the court erred in refusing defendant the right to cross-examine plaintiff's attorney regarding his interest in the case. The court erred in so doing. The attorney was on the stand giving evidence in favor of plaintiff. His interest in the case by way of a contingent fee, if such was the basis of his employment, was a proper subject for cross-examination as bearing upon his credibility.
Second, the court is further of the opinion that the verdict and judgment are manifestly against the weight of the evidence. We will not comment on the evidence as the case will have to be retried.
The judgment is reversed and the case remanded for a new trial and further proceedings according to law.
Judgment reversed.
ROSS, P.J., HAMILTON and MATTHEWS, JJ., concur. *Page 57